       Case: 3:17-cv-00596-jdp Document #: 215 Filed: 04/19/21 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 JEFFREY VOGELSBERG,

                               Plaintiff,
        v.
                                                                   OPINION and ORDER
 YOUNG KIM, CHERYL WATERS, SATINDER
 DHANOA, BRENDA BREDLOW, STEPHANIE
                                                                         17-cv-596-jdp
 WEBSTER, MELISSA BENNETT, TENZIN ENDERS,
 JAMES MATTHEWS, CORRECT CARE SOLUTIONS,
 and DANE COUNTY,

                               Defendants.


       Two motions filed by plaintiff Jeffrey Vogelsberg are before the court: (1) a motion

under Federal Rule of Civil Procedure 59(e) to “alter or amend judgment of bill of costs,”

Dkt. 205; and (2) a motion to order prison officials to allow him to use funds from his release

account to pay for the cost of preparing transcripts, Dkt. 212. Vogelsberg has since submitted

payment for the transcripts, so I will deny that motion as moot.

       Vogelsberg’s motion to alter or amend the judgment is more accurately described as a

request under Federal Rule of Civil Procedure 54(d)(1) to review the clerk of court’s taxation

of costs. So construed, Vogelsberg’s request is untimely. Rule 54 gives a party seven days to

challenge the clerk’s decision, but Vogelsberg waited almost a month before seeking review.

But I would deny Vogelsberg’s motion even if it were timely.

       Vogelsberg challenges Dane County’s request for costs for preparing a transcript of

Vogelsberg’s deposition. He doesn’t dispute that the county’s requested costs are generally

recoverable under Rule 54. See 28 U.S.C. §1920(3) (costs include “[f]ees for printed or

electronically recorded transcripts necessarily obtained for use in the case”). Instead, he objects
       Case: 3:17-cv-00596-jdp Document #: 215 Filed: 04/19/21 Page 2 of 4




on two other grounds. First, he says that Dane County never sought or obtained permission

from the court to depose him, as they were required to do under Federal Rule of Civil Procedure

30(a)(2)(B). Although the county noticed the deposition three weeks in advance, see

Dkt. 111-1, and Magistrate Judge Crocker granted a request filed by defendant Correct Care

Solutions to depose Vogelsberg, see Dkt. 67, Vogelsberg says that Dane County was required

to file its own request, even though Correct Care and the county deposed Vogelsberg at the

same time. In his reply brief, Vogelsberg says that the county’s failure to seek permission

qualifies as “misconduct,” which is one of the reasons that a court may deny a request for costs.

See Mother & Father v. Cassidy, 338 F.3d 704, 708 (7th Cir. 2003). Second, Vogelsberg says

that the county forfeited its right to request costs “because they told Vogelsberg that they

would not request deposition costs if the deposition was conducted.” Dkt. 209, at 3.

       Vogelsberg’s first argument is similar to one I already rejected. Vogelsberg previously

moved to strike his deposition in part because the county hadn’t received permission from the

court, Dkt. 111, but I denied the motion because he didn’t identify any prejudice he suffered

as a result of the county’s failure to file a separate request. Dkt. 115. See also Kendrick v.

Schnorbus, 655 F.2d 727 (6th Cir. 1981) (affirming decision not to strike deposition for party’s

failure to comply with Rule 30(a)(2)(B) when there was no prejudice to the prisoner).

       I’m not persuaded that a different result is required now. I will again assume that the

county should have filed its own motion, but Vogelsberg cites no authority for the view that a

failure to comply with Rule 30(a)(2)(B) is punished with a denial of costs. The committee

notes for Rule 30 don’t explain the reason for requiring court permission to depose a prisoner,

but it is likely to ensure that the prison isn’t unduly burdened and to ensure that the party

taking the deposition is able to gain access to the prison at the time of deposition. See El Camino


                                                2
       Case: 3:17-cv-00596-jdp Document #: 215 Filed: 04/19/21 Page 3 of 4




Res., Ltd. v. Huntington Nat. Bank, No. 1:07-CV-598, 2009 WL 1228680, at *1 (W.D. Mich.

Apr. 30, 2009) (“Generally, this court grants leave [under Rule 30(a)(2)(B)] for . . depositions

freely, as long as the deposition can be conducted without undue imposition on prison

authorities.”). I see no indication that the rule is meant to protect the interests of the prisoner.

Even it were, again, Vogelsberg doesn’t identify any prejudice he suffered.

       I am also not persuaded that the county’s failure to comply with Rule 30(a)(2)(B) is an

example of “misconduct” that justifies a denial of costs. The court grants requests under Rule

30(a)(2)(B) as a matter of routine without scrutinizing the reasons for the deposition or placing

limits on the deposition. So the county gained nothing by failing to expressly join Correct

Care’s motion to take the deposition. And Vogelsberg points to no evidence that the county

was purposely trying to evade a rule. Rather, it appears that the county believed that it could

piggyback off Correct Care’s motion. That wasn’t an unreasonable assumption, let alone an act

of misconduct.

       Vogelsberg’s allegation that the county told him that it wouldn’t request costs is simply

false. Vogelsberg quotes an exchange between him and the county’s counsel at the beginning

of the deposition. Vogelsberg was refusing to answer questions because he believed that the

court hadn’t approved the deposition. Dkt. 68. In response to Vogelsberg’s refusal, counsel for

the county stated the following:

               [I]f we don’t take this deposition today, we’re going to have to
               ask the judge to postpone the deposition—or to postpone all other
               dates, and it’s going to take a long time, and then we’re going to
               request costs from you for making us set everything up and come
               here. So I’d rather just try to find a way to work this out.

Id. at 9:12–18.




                                                 3
       Case: 3:17-cv-00596-jdp Document #: 215 Filed: 04/19/21 Page 4 of 4




       Counsel’s statement isn’t a promise not to ask for costs. Rather, it’s a threat to file a

motion for sanctions. In that situation, Vogelsberg could have faced more than simply a bill

for a deposition transcript. See Fed. R. Civ. P. 37(d)(3) (if party fails to attend deposition, “the

court must require the party failing to act . . . to pay the reasonable expenses, including

attorney’s fees, caused by the failure, unless the failure was substantially justified or other

circumstances make an award of expenses unjust”); Collins v. Illinois, 554 F.3d 693, 696 (7th

Cir. 2009) (affirming dismissal for plaintiff’s refusal to be deposed). In any event, telling

Vogelsberg that the county’s counsel would immediately seek costs for wasting counsel’s time

and requiring another deposition isn’t a representation that the county is forfeiting its rights

under Rule 54. Cf. Liebhart v. SPX Corp., No. 16-CV-700-JDP, 2020 WL 6559201, at *3 (W.D.

Wis. Nov. 9, 2020) (rejecting contention that party had forfeited right to costs under Rule 54

by offering to front the costs for depositions).



                                             ORDER

       IT IS ORDERED that:

       1. Plaintiff Jeffrey Vogelsberg’s motion to alter or amend the judgment under Rule 59,
          construed as a motion for review of the clerk of court’s taxation of courts under Rule
          54, Dkt. 205, is DENIED.

       2. Vogelsberg’s motion for access to his release account, Dkt. 212, is DENIED as moot.

       Entered April 19, 2021.

                                              BY THE COURT:

                                              /s/
                                              ________________________________________
                                              JAMES D. PETERSON
                                              District Judge




                                                   4
